The defendant has appealed (G. L. c. 278, §§ 33A-33G) from his conviction on a complaint charging possession of burglarious implements (G. L. c. 266, § 49) and has assigned as error the denial of his motion for a finding of not guilty. The complaint was framed in the language found in G. L. c. 277, § 79, in the indictment in Commonwealth v. Armenia, 4 Mass. App. Ct. 33, 38-39 (1976), and in the complaint in Commonwealth v. Copeland, ante 882(1978). We are of the opinion that on the facts the present case is governed by Copeland rather than Armenia and hold that the evidence, viewed in a light most favorable to the Commonwealth (Commonwealth v. Clifford, 374 Mass. 293, 296 [1978]), warranted a finding of guilt.

Judgment affirmed.